996 F.2d 1214
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Margaret COOK, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-6552.
United States Court of Appeals, Sixth Circuit.
June 28, 1993.

Before:  MILBURN and BOGGS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Margaret Cook, who is represented by counsel, appeals a district court order affirming the Secretary's denial of her applications for social security disability insurance benefits and supplemental security income benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Cook has not requested oral argument, and, therefore, is deemed to have waived oral argument pursuant to Sixth Circuit Rule 9(d).   The Secretary has expressly waived oral argument.


2
Cook filed her applications for benefits on March 7, 1990, alleging a disability beginning February 2, 1990, due to arthritis.   An administrative law judge (ALJ) determined that Cook was not disabled because she could perform a significant number of jobs in the national economy.   The Appeals Council denied Cook's request for review.


3
Cook sought judicial review of the Secretary's decision.   A magistrate judge recommended granting the Secretary's motion for summary judgment.   The magistrate judge conspicuously noted that Cook had ten days to file written objections to his report.   No objections were filed.   More than ten days later, the district court adopted the report and granted summary judgment in favor of the Secretary on October 22, 1992.


4
Cook provides no explanation in either her notice of appeal or her brief as to why she did not file objections to the magistrate judge's report.   She raises several arguments as to why the Secretary's decision is not supported by substantial evidence.


5
Upon review, we conclude that Cook has waived appellate review of her claims due to her failure to file objections to the magistrate judge's report.   See Thomas v. Arn, 474 U.S. 140, 155 (1985);   Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir.1991);   United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).


6
Accordingly, we affirm the district court's order.   Rule 9(b)(3), Rules of the Sixth Circuit.